



Exhibit 10.14
STARBUCKS CORPORATION
GLOBAL STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


STARBUCKS CORPORATION (the “Company”) does hereby grant to the individual named
below (the “Optionee”), the number of options to purchase a share of the
Company’s Common Stock (the “Options”) set forth below for the exercise price
per share (the “Exercise Price”) set forth below. Such Options shall vest and
terminate according to the vesting schedule and term information described below
in this Global Stock Option Grant Agreement, including any special terms and
conditions applicable to the Optionee’s country contained in the appendix hereto
(the “Appendix,” and together with the Global Stock Option Grant Agreement, this
“Agreement”). All terms of this Global Stock Option Grant Agreement, including
the Appendix, shall be subject to the terms and conditions of the Key Employee
Sub-Plan to the 2005 Long-Term Equity Incentive Plan (the “Key Employee
Sub-Plan”) and the 2005 Long-Term Equity Incentive Plan (together with the Key
Employee Sub-Plan, the “Plan”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definition as in the Plan.


Optionee:
 
Number of Options:
 
Type of Option Grant:
Non-Qualified Stock Option
Exercise Price:
 
Date of Grant:
 
Term of Option:
10 years from Date of Grant
Vesting Schedule:
 



ACKNOWLEDGMENT AND CONSENT
    
1.    Change of Control. Upon a Change of Control, the vesting of the Options
shall accelerate, and the Options shall become fully vested and exercisable to
the extent and under the terms and conditions set forth in the Plan; provided,
that for purposes of this Section, “Resignation (or Resign) for Good Reason”
shall have the following meaning:


“Resignation (or Resign) for Good Reason” shall mean any voluntary termination
by written resignation of the Active Status of an Optionee after a Change of
Control because of: (1) a material reduction in the Partner’s authority,
responsibilities or scope of employment; (2) an assignment of duties to the
Partner materially inconsistent with the Partner’s role at the Company
(including its Subsidiaries and affiliates) prior to the Change of Control,
(3) a material reduction in the Partner’s base salary or total incentive
compensation; (4) a material reduction in the Partner’s benefits unless such
reduction applies to all Partners of comparable rank; or (5) the relocation of
the Partner’s primary work location more than 50 miles from the Partner’s
primary work location prior to the Change of Control. Notwithstanding the
foregoing, an Optionee shall not be deemed to have Resigned for Good Reason
unless the Optionee, within one year after a Change of Control, (i) notifies the
Company of the existence of the condition giving rise to a Resignation for Good
Reason within 90 days of the initial existence of such condition, (ii) gives the
Company at least 30 days following the date on which the Company receives such
notice (and prior to termination) in which to remedy the condition, and (iii) if
the Company does not remedy such condition within such 30-day period, actually
terminates employment within 60 days after the expiration of such 30-day period
(and before the Company remedies such condition). If the Company remedies such
condition within such 30-day period (or at any time prior to the


1 of 15







--------------------------------------------------------------------------------





Optionee’s actual termination), then any Resignation for Good Reason by the
Optionee on account of such condition will not be a Resignation for Good Reason.


2.    Responsibility for Taxes. Regardless of any action the Company or, if
different, the Optionee’s employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to the Optionee’s participation in
the Plan and legally applicable to the Optionee (“Tax-Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains his or her responsibility and may exceed the amount, if any,
actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including but not limited to, the grant, vesting or
exercise of the Options, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Options to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Optionee is subject to tax in more than one jurisdiction, he or she acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
    
Prior to exercise of the Options or any other relevant taxable or tax
withholding event, as applicable, the Optionee must pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Optionee authorizes the Company and/or
the Employer, or their respective agents, in their sole discretion, to satisfy
their withholding obligations with regard to all Tax-Related Items by one or a
combination of the following:


(a)
withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or



(b)
withholding from proceeds of the sale of shares of Common Stock acquired upon
exercise of the Options, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Optionee’s behalf pursuant to this
authorization without further consent), to the extent and in the manner
permitted by all applicable securities laws, including making any necessary
securities registration or taking any other necessary actions; or



(c)
withholding in whole shares of Common Stock to be issued at exercise of the
Options the fair market value of which (determined by reference to the closing
price of the Common Stock on the principal exchange on which the Common Stock
trades on the date the withholding obligation arises, or if such date is not a
trading date, on the preceding trading date) is equal to the aggregate
withholding obligation as determined by the Company and/or the Employer with
respect to such Options.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee may receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, the Optionee is deemed to have been issued the
full number of shares of Common Stock subject to the exercised Options,
notwithstanding that a number of the shares of Common Stock is held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Optionee’s participation in the Plan. In the event the Tax-Related Items
withholding obligation would result in a fractional number of shares of Common
Stock to be withheld by the Company, such number of shares to be withheld shall
be rounded up to the next nearest number of whole shares of Common Stock. If,
due to rounding of shares of Common Stock, the value of the number of shares
retained by the Company pursuant to this provision is more than the amount
required to be withheld, then the Company may pay such excess amount to the
relevant tax authority as additional withholding with respect to the Optionee.


2 of 15







--------------------------------------------------------------------------------





    
Finally, the Optionee is required to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of his or her participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares of Common Stock or the proceeds of the sale of shares of
Common Stock if the Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items. The Optionee shall have no further rights
with respect to any shares of Common Stock that are retained by the Company
pursuant to this provision, and under no circumstances will the Company be
required to issue any fractional shares of Common Stock.


3.    Nature of Grant. In accepting the grant of the Options, the Optionee
acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options or other awards,
or benefits in lieu of options, even if options have been granted in the past;



(c)
all decisions with respect to future option or other grants, if any, will be at
the sole discretion of the Company;



(d)
the Optionee’s participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service relationship with the
Company, the Employer or any other Subsidiary or affiliate of the Company and
shall not interfere with the ability of the Company, the Employer or any other
Subsidiary or affiliate of the Company, as applicable, to terminate his or her
employment or service relationship, if any;



(e)
the Optionee is voluntarily participating in the Plan;



(f)
the Options and the shares of Common Stock subject to the Options, and the
income from and value of same, are not intended to replace any pension rights or
compensation;



(g)
the Options and the shares of Common Stock subject to the Options, and the
income from and value of same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
mandatory payments;



(h)
unless otherwise agreed with the Company, the Options and the shares of Common
Stock subject to the Options, and the income from and value of same, are not
granted as consideration for, or in connection with, the service that the
Optionee may provide as a director of a Subsidiary or affiliate of the Company;



(i)
the future value of the shares of Common Stock subject to the Options is
unknown, indeterminable, and cannot be predicted with certainty;



(j)
if the underlying shares of Common Stock do not increase in value, the Options
will have no value;



(k)
if the Optionee exercises the Option and acquires shares of Common Stock, the
value of such shares of Common Stock may increase or decrease in value even
below the Exercise Price;





3 of 15







--------------------------------------------------------------------------------





(l)
after termination of the Optionee’s Active Status, the Optionee is no longer
eligible to receive any new options under the Plan;



(m)
no claim or entitlement to compensation or damages shall arise from termination
of the Options resulting from termination of the Optionee’s Active Status (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Optionee is employed or providing
services or the terms of the Optionee’s employment or service contract, if any);



(n)
for purposes of the Options, the Optionee’s Active Status will be considered
terminated as of the date the Optionee is no longer actively providing services
to the Company or one of its Subsidiaries or affiliates (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Optionee is employed or
providing services or the terms of the Optionee’s employment or service
contract, if any), and, unless otherwise provided in this Agreement or the Plan,
(i) the Optionee’s right to vest in the Options under the Plan, if any will
terminate as of such date and will not be extended by any notice period (e.g.,
the Optionee’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Optionee is employed or providing services or the
terms of the Optionee’s employment or service contract, if any), and (ii) the
period (if any) during which the Optionee may exercise the Options after
termination of the Optionee’s Active Status will commence on such date and will
not be extended by any notice period under employment laws in the jurisdiction
where the Optionee is employed or providing services or the terms of the
Optionee’s employment or service contract, if any; the Committee shall have the
exclusive discretion to determine when the Optionee’s Active Status for purposes
of the Option grant is terminated (including whether the Optionee may still be
considered to be providing services while on a leave of absence);



(o)
unless otherwise provided in the Plan or by the Company in its discretion, the
Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock; and



(p)
the following provisions apply only if the Optionee is providing services
outside the United States:



(1)the Option and the shares of Common Stock subject to the Option, and the
income from and value of same, are not part of normal or expected compensation
or salary for any purpose; and


(2)neither the Company, the Employer nor any other Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Optionee’s local currency and the United States Dollar that may affect the
value of the Options or of any amounts due to the Optionee pursuant to the
exercise of the Options or the subsequent sale of any shares of Common Stock
acquired upon exercise.


4.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Common Stock. The Optionee should consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


5.    Data Privacy. The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company, and its other
Subsidiaries and


4 of 15







--------------------------------------------------------------------------------





affiliates for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.


The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, e-mail address, date of
birth, social insurance number (to the extent permitted under applicable local
law) passport or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of stock or equivalent benefits awarded, canceled, purchased, exercised, vested,
unvested or outstanding in the Optionee’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


The Optionee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The recipients of
Data may be located in the United States or elsewhere, and each recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country. If the Optionee resides outside the
United States,the Optionee may request a list with the names and addresses of
any potential recipients of Data by contacting his or her local partner
resources representative. The Optionee authorizes the Company, Fidelity Stock
Plan Services, LLC and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom the Optionee may elect to deposit any shares of Common
Stock received upon exercise of the Options. The Optionee understands that Data
will be held only as long as is necessary to implement, administer and manage
the Optionee’s participation in the Plan. If the Optionee resides outside the
United States, the Optionee may, at any time, view Data, request information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting his or her local partner resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
the Optionee’s consent is that the Company would not be able to grant Options or
other equity awards to the Optionee or administer or maintain such awards.
Therefore, the Optionee understands that refusal or withdrawal of the Optionee’s
consent may affect the Optionee’s ability to participate in the Plan. For more
information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local partner resources representative.


6.    Governing Law/Choice of Venue. The Options and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Washington,
as provided in the Plan, without regard for its conflict of laws provisions. For
purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Washington, agree that such litigation shall be
conducted exclusively in the courts of King County, or the federal courts of the
United States for the 9th Circuit, and no other courts, where this grant is made
and/or to be performed.


7.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
exercise of the Options prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Optionee understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares of Common Stock.


5 of 15







--------------------------------------------------------------------------------





Further, the Optionee agrees that the Company shall have unilateral authority to
amend the Plan and this Agreement without the Optionee’s consent to the extent
necessary to comply with securities or other laws applicable to issuance of
shares


8.    Language. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


9.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


10.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


11.    Undertakings.  The Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Optionee or the Option pursuant to the
provisions of this Agreement.


12.    Restrictions on Transfer. Notwithstanding anything in the Plan to the
contrary, the Options granted pursuant to this Award may not be sold, pledged
(as collateral for a loan or as security for the performance of an obligation or
for any other purpose), assigned, hypothecated, transferred, disposed of in
exchange for consideration, made subject to attachment or similar proceedings,
or otherwise disposed of under any circumstances.


13.    Appendix. Notwithstanding any provisions in this Agreement, the Options
shall be subject to any special terms and conditions set forth in the Appendix
for the Optionee’s country. Moreover, if the Optionee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.


14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Options and on any shares of Common Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Optionee to sign any additional agreements or
undertakings (as provided in Section 11 above) that may necessary to accomplish
the foregoing.


15.    Waiver. If the Optionee breaches or otherwise does not comply with any
provision of this Agreement, but the Company does not act upon this breach or
non-compliance and continues to comply with its obligations under this
Agreement, this shall not mean that the Company waives any other provision of
this Agreement or will otherwise permit any further breach of or non-compliance
with any provision of this Agreement.


16.    Insider Trading/Market Abuse Laws. The Optionee acknowledges that,
depending on the Optionee’s country, the Optionee may be subject to insider
trading restrictions and/or market abuse laws, which may affect the Optionee’s
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., Options) under the Plan during such times as the Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdiction). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company. The Optionee
acknowledges that it is the Optionee’s responsibility to comply with any
applicable restrictions, and the Optionee should consult with the Optionee’s own
personal legal and financial advisors on this matter before taking any action
related to the Plan.




6 of 15







--------------------------------------------------------------------------------





17.    Foreign Asset/Account Reporting; Exchange Controls. The Optionee’s
country may have certain foreign asset and/or account reporting requirements
and/or exchange controls which may affect the Optionee’s ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including from any dividends received or sale proceeds arising from
the sale of shares of Common Stock) in a brokerage or bank account outside the
Optionee’s country. The Optionee may be required to report such accounts, assets
or transactions to the tax or other authorities in his or her country. The
Optionee also may be required to repatriate sale proceeds or other funds
received as a result of the Optionee’s participation in the Plan to his or her
country through a designated bank or broker and/or within a certain time after
receipt. The Optionee acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Optionee should consult his or her
personal legal advisor for any details.


Finally, the Company hereby strongly recommends that the Optionee seek the
advice of a personal tax and/or legal advisor to obtain specific information
concerning the tax and other legal consequences associated with the Options.


* * *
By the Optionee’s signature and the Company’s signature below, the Optionee and
the Company agree that this grant is governed by this Agreement and the Plan.




EXECUTED as of the Date of Grant.
    STARBUCKS CORPORATION


By     


Its     


OPTIONEE


Signature     


7 of 15







--------------------------------------------------------------------------------





APPENDIX TO
STARBUCKS CORPORATION
GLOBAL STOCK OPTION GRANT AGREEMENT
FOR PURCHASE OF STOCK UNDER THE
KEY EMPLOYEE SUB-PLAN TO THE
2005 LONG-TERM EQUITY INCENTIVE PLAN


Capitalized terms not explicitly defined in this Appendix but defined in the
Global Stock Option Grant Agreement, the Plan or any applicable country-specific
sub-plan shall have the same definitions as in the Plan, any applicable
country-specific sub-plan and/or the Global Stock Option Grant Agreement.
TERMS AND CONDITIONS
This Appendix, which is part of the Global Stock Option Grant Agreement,
includes additional terms and conditions that govern the Options to purchase
shares of Common Stock under the Plan and that will apply to the Optionee if he
or she is in one of the countries listed below.
If the Optionee is a citizen or resident of a country other than the one in
which he or she is currently residing and/or working, is considered a resident
of another country for local law purposes or transfers employment and/or
residency between countries after the Date of Grant, the Company shall, in its
sole discretion, determine to what extent the additional terms and conditions
included herein will apply to the Optionee under these circumstances.
NOTIFICATIONS
This Appendix also includes information regarding exchange control and certain
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2016.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information in this
Appendix as the only source of information relating to the consequences of his
or her participation in the Plan because such information may be outdated when
the Optionee exercises the Options and/or sells any shares of Common Stock
acquired at exercise.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to the Optionee’s situation.
Finally, if the Optionee is a citizen or resident or a country other than that
in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not be applicable in the same manner to the Optionee.
ALL COUNTRIES OUTSIDE THE U.S.
Method of Payment.  Notwithstanding Section 4(b) of the Key Employee Sub-Plan,
due to legal restrictions outside the United States, the consideration for any
shares of Common Stock to be issued upon exercise of the Options may not be paid
by the tender of shares of Common Stock owned by the Optionee.


8 of 15







--------------------------------------------------------------------------------





EUROPEAN UNION
TERMS AND CONDITIONS
The following provision applies to Optionees residing in the European Union:
No Vesting Upon Retirement. Section 6(a)(v) of the 2005 Key Employee Sub-Plan
shall not apply and Section 6(a)(i) of the Key Employee Sub-Plan shall be deemed
amended for purposes of this Agreement accordingly. Further, all references to
Retirement in Section 8(d) of the Key Employee Sub-Plan shall not apply to the
Options.
AUSTRIA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Optionee holds shares of
Common Stock acquired under the Plan outside of Austria, the Optionee may be
required to submit a report to the Austrian National Bank. An exemption applies
if the value of the shares of Common Stock as of any given quarter does not meet
or exceed €30,000,000 or as of December 31 does not meet or exceed €5,000,000.
If the former threshold is exceeded, quarterly obligations are imposed and need
to be complied with by the 15th day of the month following the end of the
respective quarter, whereas if the latter threshold is exceeded, annual reports
must be given. The annual reporting date is December 31 and the deadline for
filing the annual report is January 31 of the following year.
When the Optionee sells shares of Common Stock acquired under the Plan, there
may be exchange control obligations if the cash proceeds are held outside of
Austria. If the transaction volume of all accounts abroad meets or exceeds
€10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the fifteenth day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Options, the Optionee acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the exercise of the Options, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.
Labor Law Policy and Acknowledgement. This provision supplements Section 3 of
the Global Stock Option Grant Agreement:
By accepting and/or exercising the Options, the Optionee agrees that (i) he or
she is making an investment decision, (ii) the Options will become exercisable
only if the vesting conditions are met and any necessary services are rendered
by the Optionee over the vesting period and (iii) the value of the underlying
shares of Common Stock is not fixed and may increase or decrease in value over
the vesting period without compensation to the Optionee.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Optionee is a resident or
domiciled in Brazil, he or she will be required to submit an annual declaration
of assets and rights held outside of Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than US$100,000
(approximately BRL318,601 as of August 2016). Quarterly reporting is required if
such amount exceeds US$100,000,000. Assets and rights that must be reported
include shares of Common Stock acquired upon exercise of the Options. The
US$100,000 threshold is subject to change annually.




9 of 15







--------------------------------------------------------------------------------





Exchange Control Information. Remittances of funds for the purchase of shares of
Common Stock under the Plan (i.e., a cash exercise) must be made through an
authorized commercial bank in Brazil. The bank that assists with the transfer of
funds may require certain documents or information regarding the transfer.
CANADA
TERMS AND CONDITIONS
Termination of Active Status.  Notwithstanding the last sentence of Section 2(a)
of the Key Employee Sub-Plan and consistent with Section 12 of the Key Employee
Sub-Plan, the Optionee’s Active Status shall be considered terminated as of the
date that is the earlier of (a) the date that the Optionee receives notice of
termination of employment; (b) the date the Optionee terminates employment; or
(c) the date the Optionee is no longer actively employed by the Company or any
Subsidiary or affiliate of the Company regardless of any notice period or period
of pay in lieu of such notice required under local law (including, but not
limited to statutory law, regulatory law and/or common law); the Committee shall
have the exclusive discretion to determine when the Optionee’s Active Status
shall be considered terminated for purposes of the Options (including when the
Optionee may still be considered to be providing services while on a leave of
absence).
The following provisions apply to the Optionee’s Options if the Optionee is a
resident of Quebec:
Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que cette Convention,
ainsi que tous les documents, avis et procédures judiciaries, éxecutés, donnés
ou intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Data Privacy Notice and Consent.  The following provision supplements Section 5
of the Global Stock Option Grant Agreement:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Optionee further authorizes the Company, any Subsidiary and affiliate and
the Employer to disclose and discuss his or her participation in the Plan with
their advisors. The Optionee also authorizes the Company, any Subsidiary and
affiliate and the Employer to record such information and to keep it in the
Optionee’s employee file.
NOTIFICATIONS
Securities Law Information. The Optionee is permitted to sell shares of Common
Stock acquired through the Plan through the designated broker appointed under
the Plan, if any, provided that the resale of such shares of Common Stock takes
place outside of Canada through the facilities of a stock exchange on which the
shares of Common Stock are listed (i.e., the NASDAQ Global Select Market).
Foreign Asset/Account Reporting Information. Foreign property, including shares
of stock (i.e., shares of Common Stock), options to purchase shares (i.e.,
Options) and other rights to receive shares (e.g., restricted stock units) of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of his or her foreign property exceeds C$100,000 at any time during
the year. Thus, the Options must be reported (generally at a nil cost) if the
C$100,000 cost threshold is exceeded because other foreign property the Optionee
holds. When shares of Common Stock are acquired, their cost generally is the
adjusted cost base (“ACB”) of the shares. The ACB ordinarily is equal the fair
market value of the shares of Common Stock at the time of acquisition, but if
the Optionee owns other shares of Common Stock, this


10 of 15







--------------------------------------------------------------------------------





ACB may have to be averaged with the ACB of the other shares. The Optionee
should consult with his or her personal tax advisor to ensure compliance with
the applicable reporting obligations.
CHINA
The following applies only if the Optionee is subject to exchange control
restrictions in China, as determined by the Company in its sole discretion.
TERMS AND CONDITIONS
Cashless Exercise Restriction.  Notwithstanding Section 7(b) of the Plan, due to
legal restrictions in China, the Optionee will be required to pay the Exercise
Price by a cashless exercise through a licensed securities broker acceptable to
the Company, such that all shares of Common Stock subject to the exercised
Options will be sold immediately upon exercise and the proceeds of sale, less
the Exercise Price, any Tax-Related Items and broker’s fees or commissions, will
be remitted to the Optionee in accordance with any applicable exchange control
laws and regulations. The Company reserves the right to provide the Optionee
with additional methods of exercise depending on the development of local
exchange control law.
Due to fluctuations in the trading price of the Company’s Common Stock and/or
the U.S. dollar/RMB currency exchange rate between the exercise/sale date and
(if later) when the sale proceeds can be converted into local currency, the sale
proceeds that the Optionee receives may be more or less than the fair market
value of the shares of Common Stock on the exercise/sale date minus the Exercise
Price (which is the amount relevant to determining the Optionee’s tax
liability).
Termination of Employment.  Notwithstanding any provision in the Plan, due to
legal restrictions in China, the Optionee agrees that the Optionee may be
required to exercise the Option within a certain period of time after
termination of the Optionee’s Active Status for any reason, including without
limitation, the Optionee’s voluntary termination, termination because of
Retirement, Disability or death or termination by the Company or any Subsidiary
or affiliate of the Company because of Misconduct. The Optionee hereby
authorizes the Company or the Company’s designated broker to effect the exercise
on the Optionee’s behalf at the end of the period. The Optionee acknowledges
that the Company or the Company’s designated broker is under no obligation to
effect the exercise and immediate sale of the shares of Common Stock subject to
the exercised Option at any particular price. Upon the exercise, the Optionee
will receive the sale proceeds less any amounts necessary to satisfy Tax-Related
Items and applicable transaction fees or commissions.
Exchange Control Restriction.  Due to exchange control laws and regulations in
China, the Optionee will be required immediately to repatriate to China the cash
proceeds from the sale of shares of Common Stock. The Optionee further
understands that, under local law, such repatriation of the cash proceeds may
need to be effectuated through a special exchange control account established by
the Company or a Subsidiary expressly for this purpose. By accepting the
Options, the Optionee agrees that any cash proceeds from the sale of shares of
Common Stock may be transferred to such special account prior to being delivered
to the Optionee. The proceeds may be paid to the Optionee in U.S. dollars or in
local currency at the Company’s discretion. If the proceeds are paid in U.S.
dollars, the Optionee understands that he or she will be required to open a U.S.
dollar bank account in China and provide the bank account details to the Company
or the Employer. The Optionee acknowledges that, if the cash proceeds are paid
in local currency, the Company is under no obligation to secure any particular
currency exchange conversion rate. Furthermore, compliance with local exchange
control laws and regulations may delay the conversion of cash proceeds into
local currency. The Optionee agrees that, if the conversion of the cash proceeds
into local currency is delayed, he or she shall bear the risk of any currency
exchange conversion rate fluctuation between the date on which the shares of
Common Stock issued at exercise of the Options are sold and the date of
conversion of the cash proceeds into local currency. The Optionee further agrees
to comply with any other requirements that the Company may impose in the future
in order to facilitate compliance with exchange control requirements in China.
NOTIFICATIONS


11 of 15







--------------------------------------------------------------------------------





Foreign Asset/Account Reporting Information. The Optionee may be required to
report to the State Administration of Foreign Exchange all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-China residents. Under these rules, the Optionee
may be subject to reporting obligations for the Options, shares of Common Stock
acquired under the Plan and Plan-related transactions. The Optionee should
consult with his or her personal tax advisor in this regard.
COLOMBIA
Labor Law Acknowledgement. The following provision supplements Section 3 of the
Global Stock Option Grant Agreement:
The Optionee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan, the Options and any income realized under the Plan do not
constitute a component of the Optionee’s “salary” for any legal purpose.
Therefore, they will not be included and/or considered for purposes of
calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities, payroll taxes, social insurance contributions and/or any
other labor-related amount which may be payable.
NOTIFICATIONS
Securities Law Information. The shares of Common Stock are not and will not be
registered with the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in the Agreement should be
construed as making a public offer of securities in Colombia.
Exchange Control Information. If the Optionee holds investments outside Colombia
(including shares of Common Stock the Optionee acquires under the Plan) and the
aggregate value of such investments is US$500,000 or more as of December 31 of
any year, the Optionee will be required to register such investments with the
Central Bank (Banco de la República) as foreign investments held abroad. Upon
the subsequent sale or other disposition of any previously-registered
investments, the Optionee may choose to keep the resulting proceeds abroad, or
to repatriate them to Colombia. If the Optionee chooses to repatriate funds to
Colombia and has not registered the investment with Banco de la República, a
Form No. 5 must be filed with Banco de la República upon conversion of funds
into local currency, which should be duly completed to reflect the nature of the
transaction. If the investment was previously registered with Banco de la
República, the Optionee will need to file Form No. 4 upon conversion of funds
into local currency, which should be duly completed to reflect the nature of the
transaction. If shares of Common Stock are sold immediately upon receipt, no
registration is required because no shares of Common Stock are held abroad. It
is the Optionee’s responsibility to comply with Colombian exchange control
requirements.
COSTA RICA
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Language Consent. By accepting the Options, the Optionee confirms having read
and understood the Plan, the Global Stock Option Grant Agreement and this
Appendix, including all terms and conditions included therein, which were
provided in the English language. The Optionee accepts the terms of those
documents accordingly.
En acceptant les Options, le Bénéficiaire de l’Option confirme avoir lu et
compris le Plan, le Contrat d’Option et le présent Appendice, y compris leurs
termes et conditions, qui lui ont été communiqués en langue anglaise. Le
Bénéficiaire de l’Option accepte les termes de ces documents en connaissance de
cause.


12 of 15







--------------------------------------------------------------------------------





NOTIFICATIONS
Tax Information. The Options are not intended to be French tax-qualified Awards.
Foreign Asset/Account Reporting Information. French residents must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) on an annual basis on form No. 3916, together with
their income tax return. Failure to complete this reporting triggers penalties
for the resident.
GERMANY
NOTIFICATIONS
Exchange Control Information. If the Optionee remits funds in excess of €12,500
out of or into Germany, such cross-border payment must be reported monthly to
the Deutsche Bundesbank (the German Central Bank). The Optionee is responsible
for complying with the reporting obligation and should file the report
electronically by the fifth day of the month following the month in which the
payment is made. A copy of the form can be accessed via the Deutsche
Bundesbank’s website at www.bundesbank.de and is available in both German and
English.
HONG KONG
TERMS AND CONDITIONS
Sale of Shares of Common Stock. Shares of Common Stock purchased at exercise of
the Options are accepted as a personal investment. In the event that the Options
vest within six (6) months of the Date of Grant, the Optionee agrees the Options
may not be exercised prior to the six-month anniversary of the Date of Grant.
NOTIFICATIONS
SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Optionee is advised to exercise caution
in relation to the offer. If the Optionee is in any doubt about any of the
contents of this Agreement, the Plan or any Plan prospectus, the Optionee should
obtain independent professional advice. The Options and any shares of Common
Stock issued in respect of the Options do not constitute a public offering of
securities under Hong Kong law and are available only to Partners and
Consultants. The Global Stock Option Grant Agreement, including this Appendix,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The Options and any documentation related thereto are intended solely for the
personal use of each Partner and/or Consultant and may not be distributed to any
other person.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
IRELAND
There are no country-specific provisions.
JAPAN
NOTIFICATIONS
Exchange Control Information.  Japanese residents purchasing shares of Common
Stock valued at more than ¥100,000,000 in a single transaction must file a
Securities Acquisition Report with the Ministry of Finance through the Bank of
Japan within 20 days of purchasing the shares.




13 of 15







--------------------------------------------------------------------------------





In addition, Japanese-resident Optionees paying more than ¥30,000,000 in a
single transaction for the purchase of shares of Common Stock when the resident
Optionee exercises the Option must file a Payment Report with the Ministry of
Finance through the Bank of Japan by the 20th day of the month following the
month in which the payment was made. The precise reporting requirements vary
depending on whether the relevant payment is made through a bank in Japan.
A Payment Report is required independently of a Securities Acquisition Report.
Therefore, if the total amount paid in a one-time transaction to exercise the
Options and purchase shares exceeds ¥100,000,000, both a Payment Report and a
Securities Acquisition Report must be filed.
Foreign Asset/Account Reporting Information. The details of any assets held
outside of Japan as of December 31 (including the Shares acquired under the
Plan) must be reported annually to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report is due by March 15 each year.
The Optionee should consult with his or her personal tax advisor as to whether
the reporting obligation applies to the Optionee and whether the Optionee will
be required to report details of his or her outstanding Options, as well as the
shares of Common Stock, in the report.
NETHERLANDS
No country-specific provisions.
SINGAPORE
TERMS AND CONDITIONS
Sale of Shares of Common Stock. The Optionee hereby agrees that the shares of
Common Stock acquired pursuant to the Options will not be offered for sale in
Singapore prior to the six-month anniversary of the Grant Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the Singapore Securities and Futures
Act (Chapter 289, 2006 Ed.) (“SFA”).
NOTIFICATIONS
SECURITIES LAW INFORMATION: The Options are granted to the Optionee by the
Company pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the SFA and the grant is not made with a view to the Options or underlying
shares of Common Stock being subsequently offered for sale to any other party.
The Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore.
Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and any director, associate director or shadow
director of a Singaporean Subsidiary or affiliate of the Company are subject to
certain notification requirements under the Singapore Companies Act. The CEO and
any director must notify the Singaporean Subsidiary or affiliate of the Company
in writing of an interest (e.g., Options or shares of Common Stock) in the
Company or any related companies within two (2) business days of (i) the
interest’s acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when the shares of Common Stock are sold), or (iii) becoming CEO
or a director, associate director or shadow director.
SWITZERLAND
NOTIFICATIONS
Securities Law Information.  The Options are not intended to be publicly offered
in or from Switzerland. Because the offer of the Options is considered a private
offering, it is not subject to registration in Switzerland. Neither this
document nor any other materials relating to the Options constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating


14 of 15







--------------------------------------------------------------------------------





to the Options may be publicly distributed or otherwise made publicly available
in Switzerland. Further, neither this Agreement nor any other offering or
marketing material relating to the Options have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).
THAILAND
NOTIFICATIONS
Exchange Control Information. Thai residents realizing cash proceeds in excess
of US$50,000 in a single transaction from the sale of shares of Common Stock or
dividends paid on such shares must immediately repatriate all cash proceeds to
Thailand and convert such proceeds to Thai Baht within 360 days of repatriation
or deposit the funds in an authorized foreign exchange account in Thailand. The
inward remittance must also be reported to the Bank of Thailand on a foreign
exchange transaction form. Failure to comply with these obligations may result
in penalties assessed by the Bank of Thailand.
The Optionee should consult with his or her personal advisor prior to taking any
action with respect to the remittance of proceeds into Thailand. The Optionee is
responsible for ensuring compliance with all exchange control laws in Thailand.
UNITED KINGDOM
TERMS AND CONDITIONS
Responsibility for Taxes. The following provision supplements Section 2 of the
Global Stock Option Grant Agreement:
The Optionee agrees that, if payment or withholding of the income tax due is not
made within ninety (90) days of the end of the U.K. tax year in which the event
giving rise to such income tax liability occurs or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), the amount of any uncollected income tax shall constitute a
loan owed by the Optionee to the Employer, effective on the Due Date. The
Optionee further agrees that the loan shall bear interest at the official rate
of Her Majesty’s Revenue and Customs (“HMRC”) and be immediately due and
repayable by the Optionee, and that the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 2 of the
Global Stock Option Grant Agreement. The Optionee authorizes the Company to
delay the issuance of any shares of Common Stock to the Optionee unless and
until the loan is repaid in full.
Notwithstanding the foregoing, if the Optionee is a “director” or “executive
officer” within the meaning of Section 13(k) of the Exchange Act, the terms of
the immediately foregoing provision shall not apply. In the event that the
Optionee is a “director” or “executive officer” and the income tax is not
collected by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Optionee on which additional income tax and National
Insurance Contributions may be payable. The Optionee understands that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company and/or the Employer (as applicable) for the value of any
employee National Insurance Contributions due on this additional benefit. The
Optionee acknowledges that the Company or the Employer may recover such
additional National Insurance Contributions at any time thereafter by any of the
means referred to in Section 2 of the Global Stock Option Grant Agreement.
            




15 of 15





